Citation Nr: 0730275	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-32 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
renal complications-insufficiencies.  

2.  Entitlement to service connection for diabetic 
nephropathy (also described as renal complications-
insufficiencies).       

3.  Entitlement to service connection for peripheral 
neuropathy, upper extremities.

4.  Entitlement to service connection for peripheral vascular 
disease, upper extremities.

5.  Entitlement to service connection for peripheral vascular 
disease, lower extremities.

6.  Entitlement to service connection for diabetic 
retinopathy.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1968 to 
February 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2004, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in September 2005.  

Further, the February 2004 rating decision also denied 
entitlement to service connection for peripheral neuropathy, 
lower extremities, and the veteran's notice of disagreement 
indicated that he wished to also appeal this issue.  However, 
a subsequent rating decision in August 2005 granted service 
connection for peripheral neuropathy, lower extremities.  
Thus, as this decision is a full grant of the benefit sought 
on appeal, this issue is no longer in appellate status.

The Board also notes that the February 2004 rating decision 
also denied entitlement to service connection for circulatory 
problems of the upper and lower extremities, and the 
veteran's notice of disagreement indicated that he wished to 
appeal this issue.  Given that this issue appeared to 
essentially be a symptom of another disability on appeal, in 
the August 2005 statement of the case, the RO combined this 
issue with the issues of entitlement to service connection 
for peripheral vascular disease of the upper and lower 
extremities.   

The issue of entitlement to service connection for diabetic 
retinopathy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for renal complications-
insufficiencies was denied by an April 2002 rating decision; 
a notice of disagreement was not received to initiate an 
appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for renal 
complications-insufficiencies has been received since the 
April 2002 rating decision.

3.  The veteran does not currently have a diagnosis of 
diabetic nephropathy (also described as renal complications-
insufficiencies) for service connection purposes. 

4.  The veteran does not currently have a diagnosis of 
peripheral neuropathy, upper extremities, for service 
connection purposes. 

5.  The veteran does not currently have a diagnosis of 
peripheral vascular disease, upper extremities, for service 
connection purposes. 

6.  The veteran does not currently have a diagnosis of 
peripheral vascular disease, lower extremities, for service 
connection purposes. 


CONCLUSIONS OF LAW

1.  The April 2002 rating decision, which denied entitlement 
to service connection for renal complications-
insufficiencies, is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  New and material evidence has been received since the 
April 2002 rating decision denying service connection for 
renal complications-insufficiencies, and thus, the claim has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  Diabetic nephropathy (also described as renal 
complications-insufficiencies) was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service, 
nor is it due to or the result of the veteran's service 
connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).

4.  Peripheral neuropathy, upper extremities, was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service, nor is peripheral neuropathy, 
upper extremities, due to or the result of the veteran's 
service connected diabetes mellitus, type II. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

5.  Peripheral vascular disease, upper extremities, was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service, nor is peripheral vascular 
disease, upper extremities, due to or the result of the 
veteran's service connected diabetes mellitus, type II.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

6.  Peripheral vascular disease, lower extremities, was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service, nor is peripheral vascular 
disease, lower extremities, due to or the result of the 
veteran's service connected diabetes mellitus, type II.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in September 2003 and February 2005 
VCAA letters, the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the February 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised, at page 2, to submit any evidence 
in his possession that pertains to his claim.  The Board 
concludes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in September 2003, which was prior 
to the February 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that subsequent February 
2005 VCAA notice was provided after the initial decision.  
However, the deficiency in the timing of this notice was 
remedied by readjudication of the issues on appeal in the 
August 2005 statement of the case and December 2005 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) addressed directives consistent with VCAA with 
regard to new and material evidence.  The Court stated that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the September 2003 and February 2005 notices 
informed the claimant of what evidence was necessary to 
establish entitlement to service connection.  Further, the 
February 2005 notice informed the veteran of what constitutes 
new and material evidence.  Further, the RO previously denied 
the claim for renal complications-insufficiencies as there 
was no evidence to establish a disability occurred in or was 
aggravated by a service-connected disability or service.  The 
February 2005 letter specifically requested evidence that 
renal complications-insufficiencies was related to military 
service.  Thus, the requirements set forth in Kent have been 
satisfied.  Further, even if it was determined that proper 
notice was not provided to the veteran under Kent, the Board 
finds no prejudice to the veteran in proceeding with a final 
decision as the Board has determined below to reopen the 
claim for service connection for renal complications-
insufficiencies and decide the issue on the merits.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
medical records and VA examination reports.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded a VA fee-based examination in June 
2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  New and Material Evidence to Reopen a Claim for Renal 
Complications-Insufficiencies

The issue of entitlement to service connection for renal 
complications-insufficiencies was denied by the RO in an 
April 2002 rating decision.  The veteran was informed of the 
April 2002 rating decision, and he did not file a notice of 
disagreement to initiate an appeal.  Under the circumstances, 
the Board finds that the April 2002 rating decision became 
final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in September 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Even though it appears 
that the RO reopened the issue and decided it on the merits 
in the February 2004 rating decision, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Based on a February 2002 VA examination report, which found 
that the veteran had normal renal function, the April 2002 
rating decision denied service connection as the evidence did 
not show that renal complications-insufficiencies was related 
to the veteran's service-connected diabetes mellitus or 
military service.  Since the April 2002 rating decision, 
additional medical evidence has become part of the record, 
including: VA treatment records; an April 2005 private 
medical letter from N.N., M.D.; a September 2005 handwritten 
private medical statement from R.B., D.P.M.; and a June 2005 
VA examination report.  The VA treatment records and 
September 2005 statement from R.B. do not discuss the 
veteran's renal complications.  Further, the June 2005 VA 
examination report stated that there was no diagnosis of 
nephropathy because there was no pathology to render a 
diagnosis.  However, significantly, the April 2005 private 
letter from Dr. N.N. clearly stated that the veteran had mild 
chronic renal insufficiency.      

The Board finds that the April 2005 letter from Dr. N.N. 
submitted is new and material.  The statement is not 
redundant of evidence already in the record at the time of 
the last final rating decision.  Further, the statement is 
material because it relates to the unestablished fact of 
whether the veteran has a current renal disability related to 
his service-connected diabetes mellitus, type II, which is 
necessary to substantiate the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for renal complications-insufficiencies is 
reopened.  38 U.S.C.A. § 5108.

III.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system and renal disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
also notes that a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a 
nonservice-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  The regulation further sets 
out the procedure for determining the extent of any 
aggravation.  When determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  The intended effect of this amendment 
is to conform VA regulations to the Allen decision, supra.  
71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).  Since VA has been complying with 
Allen since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.

Diabetic Nephropathy 

The veteran is seeking entitlement to service connection for 
diabetic nephropathy, to include as secondary to his service-
connected diabetes mellitus.  Service medical records are 
silent for any complaints of or diagnosis of diabetic 
nephropathy.  The October 1970 service examination prior to 
discharge was silent with respect to any findings of renal 
problems and a subsequent statement by the veteran indicated 
that there had been no change in his medical condition since 
that examination.  

An August 2001 private medical record from Dr. N.N. indicated 
that the veteran had renal complications related to his 
diabetes mellitus.  However, a February 2002 VA examination 
found that the veteran had normal renal function with 
Bun/Creat 17/1.1 respectively and negative for protein.  VA 
treatment records from February 2002 to May 2005 are also 
silent with respect to any diagnosis of diabetic nephropathy. 

Nevertheless, an April 2005 letter from Dr. N.N. again 
reiterated that the veteran had mild chronic renal 
insufficiency.  However, the letter does not clearly relate 
this disability to the veteran's service-connected diabetes 
mellitus or service.  

The veteran was afforded a VA fee-based examination in June 
2005.  The urinalysis showed a presence of sugar and RBC's, 
but was absent protein, hyaline casts and granular casts.  
The examiner indicated that there was no diagnosis of 
diabetic nephropathy because there was no pathology to render 
a diagnosis.   

Therefore, based on the medical evidence, the Board finds 
that service connection for diabetic nephropathy is not 
warranted.  The Board recognizes that the medical reports 
from Dr. N.N. indicated that the veteran had mild chronic 
renal insufficiency.  However, the February 2002 and June 
2005 VA examinations found no evidence of renal 
complications, including diabetic nephropathy.  The Board 
finds that the February 2002 and 2005 VA examinations have a 
higher probative value than Dr. N.N.'s reports because the VA 
opinions were rendered after a thorough examination of the 
veteran as well as appropriate laboratory tests, including 
urinalysis.  Whereas, the medical evidence from Dr. N.N. does 
not provide any description concerning examining the veteran 
and no special clinical or laboratory tests are reported.  
Thus, a preponderance of the medical evidence supports the 
finding that the veteran does not currently suffer from 
diabetic nephropathy.  The Court has indicated that in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  Thus, given the absence of 
a current diagnosis of diabetic nephropathy, a preponderance 
of the evidence is against the veteran's claim for diabetic 
nephropathy.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).



Peripheral Neuropathy, Upper Extremities

The veteran is also seeking entitlement to service connection 
for peripheral neuropathy, upper extremities, to include as 
secondary to his service-connected diabetes mellitus.  
Service medical records are silent for any complaints of or 
diagnosis of peripheral neuropathy, upper extremities.  The 
October 1970 service examination prior to discharge found the 
veteran's upper extremities and neurologic testing to be 
clinically normal and a subsequent statement by the veteran 
indicated that there had been no change in his medical 
condition since that examination.  

An August 2001 private medical record from Dr. N.N. indicated 
that the veteran had neuropathy related to his diabetes 
mellitus.  However, VA treatment records from February 2002 
to May 2005 are silent with respect to any diagnosis of 
peripheral neuropathy of the upper extremities. 

The June 2005 VA fee-based examination indicated that 
neurological examination of the upper extremities revealed 
that motor function and sensory function were within normal 
limits.  The peripheral nerve examination was within normal 
limits. The right upper extremity reflexed revealed biceps 
jerk 2+ and triceps jerk 2+.  The left upper extremity 
reflexed revealed biceps jerk 2+ and triceps jerk 2+.  Thus, 
although the examiner found that the veteran suffered from 
peripheral neuropathy of the lower extremities, he did not 
find peripheral neuropathy of the upper extremities.   

Lastly, the September 2005 handwritten statement from R.B, 
D.P.M. indicated that the veteran had neuropathy of the 
bilateral foot and ankle.  However, there is no mention of 
peripheral neuropathy of the upper extremities.  As 
previously mentioned, the veteran is already service-
connected for peripheral neuropathy of the lower extremities.  

Therefore, based on the medical evidence, the Board finds 
that service connection for peripheral neuropathy, upper 
extremities, is not warranted.  The June 2005 VA examiner 
found no objective medical evidence that the veteran had 
peripheral neuropathy of the upper extremities.  Further, 
there is no diagnosis of peripheral neuropathy of the upper 
extremities in the VA treatment records.  The Board 
recognizes that the August 2001 private medical record 
indicated that the veteran had neuropathy; however, the 
doctor did not elaborate on whether the neuropathy affected 
the upper or lower extremities.  Given the subsequent medical 
evidence that showed the veteran had neuropathy of the lower 
extremities, but not the upper extremities, it follows that 
the August 2001 examiner was also most likely referring to 
neuropathy of the lower extremities.  Regardless, the Board 
finds that the June 2005 VA examination has a higher 
probative value because the opinion was rendered after a 
thorough examination of the veteran as well as diagnostic 
tests.  The August 2001 private record does not provide any 
description concerning examining the veteran and no special 
clinical or laboratory tests appear to have been done.  Thus, 
a preponderance of the medical evidence supports the finding 
that the veteran does not currently suffer from peripheral 
neuropathy of the upper extremities.  The Court has indicated 
that in the absence of proof of a present disability, there 
can be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  Thus, given the absence of 
a current diagnosis of peripheral neuropathy, upper 
extremities, a preponderance of the evidence is against the 
veteran's claim for peripheral neuropathy, upper extremities.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Peripheral Vascular Disease, Upper and Lower Extremities

The veteran is also seeking entitlement to service connection 
for peripheral vascular disease.  Again, service medical 
records are silent with respect to any diagnosis of 
peripheral vascular disease.  VA treatment records are also 
silent with respect to any diagnosis of peripheral vascular 
disease.  The June 2005 VA fee-based examination found no 
medical evidence of peripheral vascular disease of the upper 
and lower extremities.  

Therefore, the same analysis provided above for peripheral 
neuropathy, upper extremities, is also applicable to the 
issues of peripheral vascular disease for the upper and lower 
extremities.  Based on the medical evidence, the Board finds 
that service connection for peripheral vascular disease is 
not warranted as the veteran has not been diagnosed with 
peripheral vascular disease of the upper or lower 
extremities.  Again, the Court has indicated that in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Thus, given the absence 
of a current diagnosis of peripheral vascular disease of the 
upper and lower extremities, a preponderance of the evidence 
is against the veteran's claim for peripheral vascular 
disease of the upper and lower extremities.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen a claim 
for renal complications-insufficiencies.  To that extent, the 
appeal is granted.  However, service connection is not 
warranted for diabetic nephropathy, for peripheral 
neuropathy, upper extremities, or for peripheral vascular 
disease, upper and lower extremities.  To that extent, the 
appeal is denied. 


REMAND

The February 2004 rating decision also denied entitlement to 
service connection diabetic retinopathy and the June 2004 
notice of disagreement indicated that the veteran wished to 
appeal this issue.  38 C.F.R. § 20.201.  However, the August 
2005 statement of the case did not address this issue and it 
does not appear that the RO has issued another statement of 
the case with respect to this issue.  The United States Court 
of Appeals for Veterans Claims has held that, where the 
record contains a notice of disagreement as to an issue, but 
no statement of the case, the issue must be remanded to the 
RO to issue a statement of the case, and to provide the 
veteran an opportunity to perfect the appeal.  Manlincon v. 
West, 12 Vet.App. 238 (1999).

As previously stated in the analysis part of this decision, 
during the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Since the Board is remanding 
this issue for another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the issue on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

2.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2007), to 
include furnishing the veteran and his 
representative with an appropriate 
statement of the case with respect to the 
issue of entitlement to service 
connection for diabetic retinopathy.  The 
veteran and his representative should be 
advised of the need to file a timely 
substantive appeal if the veteran desires 
to complete an appeal as to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


